Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)

Elizabeth M. Prokay, ) Date: October 31, 2008
)
Petitioner, )
)

-Vv.- ) Docket No. C-08-555
) Decision No. CR1860
Centers for Medicare and )
Medicaid Services. )
)
DECISION

I grant summary judgment in favor of the Centers for Medicare & Medicaid Services
(CMS) sustaining its determination to deny Petitioner, Elizabeth Prokay, enrollment in
the Medicare program.

I. Background

Petitioner applied to participate in the Medicare program to provide mental health care
services to Medicare beneficiaries as a non-physician practitioner. Specifically, Petitioner
seeks to participate in Medicare as a licensed professional counselor of mental health
services.

CMS denied Petitioner’s application on the ground that Petitioner does not possess the
necessary professional qualifications to participate in Medicare. Petitioner requested a
hearing and the case was assigned to me for a hearing and a decision.

CMS moved for summary judgment. In support of its motion CMS provided five
proposed exhibits which it designated as CMS Ex. 1 - CMS Ex. 5. Petitioner opposed the

motion.

For purposes of the record I am receiving CMS Ex. 1 - CMS Ex. 5.
2

II. Issue, findings of fact and conclusions of law
A. Issue

The issue in this case is whether CMS is authorized to deny Petitioner enrollment in the
Medicare program.

B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading.

1. The Medicare program does not accept as participating providers
and/or suppliers individuals whose professional qualifications do not
satisfy specific participation requirements.

The qualifications of those who may participate in Medicare are established by relevant
sections of the Social Security Act (Act) and by implementing regulations. Neither the
Act nor the regulations define a “licensed professional counselor” as a provider who
qualifies to participate in Medicare. Recognizing that there is no specific statutory
recognition of her profession, Petitioner argues that she should nonetheless be certified to
participate in Medicare as a provider of clinical social worker services. She asserts that
the professional services provided of a licensed professional counselor are
indistinguishable from those provided by a clinical social worker. She argues that she
should qualify to participate as a clinical social worker based on the functional identity of
the services performed by the two classes of professionals.

The Act defines “clinical social worker services” at section 1861(hh)(2). In order to
qualify as a participating provider of such services one must qualify as a “clinical social
worker”. Act, section 1861(hh)(1). This section of the Act defines a clinical social
worker as an individual who:

(A) possesses a master’s or doctor’s degree in social work;
(B) after obtaining such degree has performed at least 2 years of supervised
clinical social work; and
(C)(i) is licensed or certified as a clinical social worker by the State in
which the services are performed, or
(ii) in the case of an individual in a State which does not provide for
licensure or certification —
3

(I) has competed at least 2 years or 3,000 hours of post-
master’s degree supervised clinical social work practice under
the supervision of a master’s level social worker in an
appropriate setting (as determined by the Secretary), and

(ID meets such other criteria as the Secretary establishes.

There is nothing in either the Act or in implementing regulations which provides that an
individual may qualify to provide clinical social worker services — or counseling services
— with education or experience that does not satisfy precisely the statutory criteria for
participation as a clinical social worker. Nor is there anything in either the Act or in
implementing regulations that would require or permit the Secretary of this Department to
waive the statutory qualifying criteria in order to allow an individual to participate as a
clinical social worker. Therefore, in order to sustain Petitioner’s argument that she
qualifies for participation I must find that Petitioner satisfies exactly the statutory criteria
for a participating clinical social worker.

2. The undisputed material facts of this case establish that Petitioner fails
to satisfy the statutory requirements for participation as a clinical social
worker.

The undisputed material facts of this case establish that Petitioner fails to satisfy the
statutory participation requirements for a provider of social worker services.
Consequently, she does not qualify to participate and CMS correctly determined to deny
her enrollment application.

Petitioner asserts that she meets all requirements for a “licensed professional counselor”
in the State of Ohio. She contends that, under Ohio law, she is qualified to provide any
and all of the services that a provider of social worker services provides. Consequently,
according to Petitioner, she possesses equivalent professional qualifications to those
required by the Act of a provider of social worker services and, therefore, should be
certified to participate in Medicare.

However, Petitioner has not provided evidence to show that she has a Master’s or
Doctor’s degree in social work, she has not established that she has provided at least two
years of supervised clinical social work, and she has not shown that she is licensed or
certified as a clinical social worker by the State of Ohio. Act, section 1861hh(1)(A), (B),
(C)(@). Nor has Petitioner proven that Ohio does not provide for licensure or certification
of clinical social workers and that she meets the criteria which pertain in that case. Act,
section 1861(hh)(1)(C)(ii).
4

Petitioner argues that a legal distinction between a clinical social worker and a licensed
professional counselor is unfair because, in fact, the work performed by these two classes
of health care professionals is essentially identical as are their qualifications. I make no
findings in this decision whether the education, training, and experience possessed by
Petitioner are functionally equivalent to those that are possessed by a clinical social
worker as that term is defined by section 1861(hh)(1) because, even if that were so, it
would have no impact on my decision. In this case the Act simply does not allow for a
“functional equivalent” exception to its precise criteria for participation. I am without
authority to direct CMS to make such an exception.”

/s/
Steven T. Kessel
Administrative Law Judge

* The issue of equivalency has been addressed by administrative law judges in at
least two other cases. In each of them the judge held that failure by an applicant for
provider status to prove that he or she met precisely the criteria established by section
1861(hh) of the Act supported CMS’s determination not to certify the applicant. In each
case the judge rejected an “equivalency” argument. Dorothy Rose Hrynyk, DAB CR1444
(2006); Rosalyn L. Olian, DAB CR1472 (2006).
